DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/2022.
The restriction is proper since the two groups do not have a special technical feature that makes a contribution over the prior art. Applicant argues Examiner has identified a general inventive concept and not a special technical feature. However, 37 CFR 1.475 (a) states the expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions considered as a whole, makes over the prior art. Therefore, the general inventive concept is the same as the technical feature and the restriction is deemed proper. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 2004/0145088 A1).
Regarding claim 6, Patel et al teaches method of producing a three-dimensional object comprising: distributing a layer of build material on a print bed; dispensing a first agent at a build area of the build material layer; selectively dispensing a second agent at a component receiving area within the build area of the build material layer [0009]; locally reducing a viscosity of the build material at the component receiving area to a viscous state [0015]; and positioning a component within a thickness of the build material layer at the component receiving area while the build material at the component receiving area is in the viscous state [0030, 0038, 0066]. 
Regarding claim 7, Patel teaches locally reducing the viscosity at the component receiving area includes thermally activating the second agent with the build material [022, 0032-0033, 0050]. 
Regarding claim 8, Patel teaches applying a fusing energy to fuse the build material at the build area and to locally reduce the build material to a viscous state and to fuse the build material at the component receiving area [0022, 0032-0033]. 
Regarding claim 9, Patel teaches wherein the viscous build material and the agent at the component receiving area bond the component to the build material within the component receiving area [0027, 0030]. 
Regarding claim 10, Patel teaches wherein positioning the component within a thickness of the build material layer comprises: engaging the component with a component placement apparatus, moving the component into a location above the component receiving area, moving the component vertically downward into a thickness of the build material layer at the component receiving area, and releasing the component from the component placement apparatus [0030, 0061, 0064]. 
Regarding claim 11, Patel teaches wherein positioning the component within a thickness of the build material layer comprises: applying a force onto the component to move the component into the build material layer at the component receiving area to a pre-determined distance within the build material layer while in a viscous state until a top surface of the component is substantially planar with a top of the build material layer [0064-0068]. 
Regarding claim 12, Patel teaches wherein positioning the component within a thickness of the build material layer includes displacing a volume of the build material and the second agent at the component receiving area with the component while the build material is in the viscous state [0064-0066]. 
Regarding claim 13, Patel teaches forming additional build material layers to encase the component within the three dimensional object [0030,0064].
Regarding claim 15, Patel teaches A non-transitory computer-readable data storage medium storing instructions executable by a processor [0066] to: define print data to dispense a first agent at a build area of a plurality of build material; define print data to selectively dispense a second agent at a component receiving area within the build area [0009], the second agent to locally reduce a viscosity of build material at the component receiving area to a viscous state [0015]; and define print data to position a component within the component receiving area at a time of the component receiving area being in a viscous state[0030, 0038, 0066].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2004/0145088 A1) in view of Cox (US 2019/0346313 A1). 
Regarding claim 14, Patel discloses electronic circuits and embedded in layers [0068] but does not explicitly disclose coupling the component to an antenna formed within the three-dimensional objection, wherein the component is a radio-frequency identification device. Analogous 3d printing art, Cox, discloses RFID printed directly into the body as part of the AM process [0025, 0031]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught Patel to include RFID printed directly into the body as part of the AM process as taught by Cox for the benefit of monitoring data associated with the printed product [0031]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: EP3311984. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743